EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In view of the statements in the Declaration of Marymar Goncalves Butruille, submitted by Applicant under 37 C.F.R. 1. 132 on January 7, 2022, the provisional double-patenting rejection of claims 1-20 over claims 1-20 of co-pending application 16/751,445 has been withdrawn. 
3.	The rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn in view of Applicant’s amendments to the claims and arguments in the Remarks filed on January 7, 2022. 
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662